In an action, inter alia, to recover damages for deprivation of rights pursuant to Fublic Health Law § 2801-d, the defendant appeals from so much of an order of the Supreme Court, Kings County (Jacobson, J.), dated May 1, 2005, as denied that branch of its motion which was for leave to renew and reargue a decision of the same court set forth in an unsigned transcript dated September 20, 2004.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed because no appeal lies from of an order which denies leave to renew and reargue a decision (see Trepel v Asian Pac. Express Corp., 16 AD3d 405 [2005]; Zabezhanskaya v Dinhofer, 2 AD3d 521 [2003]; Island Holding v O’Brien, 305 AD2d 463 [2003]; Travelers Prop. Cas. v Powell, 289 AD2d 564 [2001]; Yan v Klein, 266 AD2d 209 [1999]; Giardelli v Rainbow Apparel Distrib. Ctr. Corp., 262 AD2d 603 [1999]; Tomasello v Choice Care Long Is., 229 AD2d 527 [1996]). Florio, J.E, Krausman, Luciano and Skelos, JJ., concur.